Exhibit 10.1

June 30, 2006

Joseph M. Velli

[Address]

LETTER AGREEMENT with RELEASES

Dear Joe:

This Letter Agreement (“Letter Agreement”) sets forth our agreement regarding
the termination of your employment with The Bank of New York (the “Company”)
upon the consummation of the sale of BNY Brokerage, Inc., BNY Research,
Commission and Payment Services LLC and Global Execution Technologies Limited,
as described in the Contribution Agreement by and among The Bank of New York
Company, Inc. (“BNY Co.”) and ConvergEx Holdings, LLC (“Holdings”) dated as of
the date herewith (“Contribution Agreement”). It sets forth the payments and
benefits that you will receive upon your termination of employment as set forth
herein as well as the additional payments and benefits that you will receive if
you sign the attached First and Second Releases (Attachments A and B
respectively) as described in Section II(13) below.

This Letter Agreement shall be a binding obligation of the parties as of the
date first written above, but this Letter Agreement and any Release executed by
you hereunder shall become null and void if the Contribution Agreement is
terminated prior to the “Closing” (as such term is defined in the Contribution
Agreement) or if the Closing occurs and you elect to terminate the Employment
Agreement with Holdings and BNY ConvergEx Group, LLC (“Group”) dated today
(“Employment Agreement”) in accordance with its terms prior to the Closing. In
this connection, the provisions of BNY Co.’s Code of Conduct (September 30, 2005
edition) (“Code of Conduct”) that would or could potentially be breached by your
execution of the Employment Agreement on or prior to the Closing are hereby
waived.

Termination Date: Your employment with the Company and its affiliates shall
terminate effective upon the Closing (“Termination Date”), on which date any
delegation of signing authority to you by the Company shall be revoked and your
title and participation on the BNY Co. Executive Committee shall cease.



--------------------------------------------------------------------------------

I. Payments and Benefits:

 

  1. Payment upon Termination: Shortly after the Termination Date, you will be
paid for any unused but accrued vacation. This payment will be paid to you in
the same manner as you had been receiving your bi-weekly salary (that is, by
direct deposit or check, as applicable).

 

  2. Stock Option Grants: Options that are vested as of your Termination Date,
or become vested within three (3) months of your Termination Date, shall be
exercisable for a period of three (3) months following your Termination Date.
Options that are not vested within three (3) months of your Termination Date
shall be forfeited. A copy of your Stock Option Grant Detail Report is attached
as Attachment C.

 

  3. Executive Disability Plan: As a member of the Company’s Executive
Disability Plan, you have an individual insurance policy in your name. You may
continue your Executive Disability coverage with the carrier, Unum Provident,
under the terms of your policy, by paying the premiums yourself.

 

  4. Executive Bonus Life Insurance Plan: As a participant in the Executive
Bonus Life Insurance Plan, you currently have an individual life insurance
policy in your name. You may continue your Life Insurance coverage with the
carrier, New York Life, under the terms of your policy, by paying the premiums
yourself.

 

  5. Non-Contributory Life Insurance Plan: You will be able to convert your
coverage under the Non-Contributory Life Insurance Plan to an individual policy
with Prudential if you so elect.

 

  6. Defined Benefit Plan: Your benefits under the Retirement Plan of The Bank
of New York Company, Inc. are vested and shall be payable to you in accordance
with such Plan.

The Company is also offering you the opportunity to receive payments and
benefits in addition to those described above. In order to receive these
payments and/or benefits, you must execute the First and Second Releases in
accordance with the provisions of Section II(13) below. These additional
payments and benefits are:

 

II. Additional Payments and Benefits:

 

  7. Special Compensation Award: Provided that the Closing occurs during the
2006 calendar year, a Special Compensation Award determined in accordance
herewith, less applicable taxes, will be paid to you in cash at the Closing. The
amount of this Special Compensation Award, less applicable taxes, shall be
determined by multiplying $3,867,044.00 by a fraction, the numerator of which is
the number of days from January 1, 2006 to the Closing and the denominator of
which is 365.

 

2



--------------------------------------------------------------------------------

  8. Special Cash Payments: In addition, a Special Cash Payment of $750,000.00,
less applicable taxes, will be paid to you at the Closing. In addition, a second
Special Cash Payment equal to $5,771,500.00, less applicable taxes, will be paid
to you at the Closing.

Upon your written instructions to the Company all or a portion of the cash
payments in II(7) and II(8) shall be paid to Holdings on your behalf at the
Closing. A draft of such written instructions is attached for your convenience
as Attachment D.

 

  9. Restricted Stock: All of your outstanding restricted shares and share units
shall be forfeited as of the Termination Date.

 

  10. Performance Shares: All of your outstanding performance shares and share
units (including any shares or share units earned but not delivered) shall be
forfeited as of the Termination Date.

 

  11. Stock Option Grants: Rather than as noted in Section I(2) above, all your
outstanding stock options shall fully vest as of the Termination Date and such
options shall be treated in accordance with this Section II(11). For stock
options granted prior to February 8, 2000, you will have up to three (3) months
from your Termination Date, or to the original expiration date, whichever is
earlier, to exercise any outstanding stock options you may have been granted.
For stock options granted on or after February 8, 2000 but prior to 2006, you
will have up to three (3) years from your Termination Date, or to the original
expiration date, whichever is earlier, to exercise any outstanding stock options
you may have been granted.

For stock options granted in 2006, you will have through the full ten (10) year
term, in accordance with the applicable stock option agreement, to exercise any
outstanding stock options you may have been granted. Notwithstanding the
foregoing, any options granted to you in 2006 which are not vested as of the
Termination Date, or do not become vested within three (3) months of the
Termination Date, in both cases pursuant to their original terms, will become
fully vested three (3) months following your Termination Date, or one year
(1) from grant date, whichever is later (see Attachment C).

 

  12. Medical Benefits. You are currently eligible to receive direct access only
(full cost) medical benefits under the Company’s retiree medical program (in
accordance with the terms and conditions of such program) (“Retiree Medical
Program”) so long as you terminate service from the Company on or after age 55.
The Company will consider your continued and uninterrupted full-time service
with Holdings or Group equivalent to service with the Company for purposes of
your eligibility to receive benefits under the Retiree Medical Program such that
you will be eligible to participate in the Retiree Medical Program upon
retirement from Holdings and Group on or after age 55 on the same basis as if
you had retired from the Company on the date on which you retire from Holdings
and Group.

 

3



--------------------------------------------------------------------------------

  13. Conditions you must meet in order to receive the payments and benefits
described in this Section II above: You must sign and not revoke your execution
of the Release in the time period set forth herein.

 

  (a) As to the First Release: You may take until at least 21 days following the
date of this Letter Agreement to consider whether or not you will accept the
Company’s offer, but must sign the First Release (Attachment A) no later than
eight (8) days prior to the Closing. Furthermore, you shall have seven (7) days
following your signing of the First Release to revoke your execution. If you
revoke your execution of the First Release within the time period contemplated
herein, the provisions of this Letter Agreement shall be of no force or effect.
Please note that you must sign the First Release before a notary. If you cannot
locate a notary, please contact me and I will arrange either to have a notary
present in my office when you wish to sign, or will give you an address at
another Company location where notaries are available. You may wish to consult
an attorney before executing the First Release.

 

  (b) As to the Second Release: In addition, on the day of the Closing, you must
sign and have notarized the Second Release (Attachment B) and deliver such
executed Second Release to the Company immediately prior to the consummation of
the transactions contemplated by the Contribution Agreement.

It is expressly understood and agreed that if you accept the Company’s offer to
provide the additional payments and/or benefits described in Section II, above,
you will not be entitled to any other payment or benefit or to participate in
any other benefit plan, including the BNY Co. Supplemental Executive Retirement
Plan, other than as set forth above or those in which you have vested rights as
of your Termination Date. A listing of those plans is attached as Attachment E.

You acknowledge that you have been advised by your counsel as to the application
of Section 409A of the Internal Revenue Code of 1986, as amended and its
implementing guidance and regulations (“Section 409A”), to this Letter
Agreement. If your counsel determines that the application of Section 409A to
any payment or benefit under this Letter Agreement would result in your being
subject to the payment of interest or additional tax under Section 409A, or to a
delay in any payment or benefit as a consequence of Section 409A, the Company
agrees to renegotiate in good faith the terms of this Letter Agreement with the
intent to avoid or reduce the application of Section 409A on you.

By signing the First and Second Releases, unless and until the Company publicly
discloses this Letter Agreement, you agree to maintain in confidence and not
publish, release or in any manner disseminate or disclose any communications
relating to the negotiations which led to the execution of this Letter
Agreement, except to your immediate family, attorneys and/or tax advisors,
Holdings and Group or its or their boards of managers, as required by law or to
the extent necessary in connection with enforcing any rights you may have under
this Letter Agreement or the First and Second Releases.

 

4



--------------------------------------------------------------------------------

You also agree to keep confidential all non-public business-related information
about the Company, its parent, all of their present and former subsidiaries and
affiliates, and each of them, including without limitation, business contacts,
transactions, contracts, finances, personnel, customers or corporate affairs of
which you became aware during the tenure of your employment, whether or not
relating to or arising out of your specific job duties (“Confidential
Information”). The term “Confidential Information” does not include information
which: (1) is generally available to the public other than as a result of a
disclosure by the Company or an affiliate, (2) was available to the Company or
an affiliate on a non-confidential basis prior to its disclosure by it or its
agents and (3) becomes available to the Company or an affiliate on a
non-confidential basis from a source other than its agents, provided, however,
that such source is not bound by a confidentiality obligation to the Company,
its affiliates or its agents. Nothing herein shall prevent you from disclosing
Confidential Information necessary to enforce your rights under this Letter
Agreement or the First or Second Releases or in connection with any cooperation
you may provide to the Company pursuant to this Letter Agreement. Furthermore,
you shall not be deemed to be in breach of the confidentiality provisions of
this paragraph in connection with the performance of your duties and
responsibilities for Holding, Group and/or their subsidiaries on and following
the Closing or in connection with performing any services for the
B-Trade/G-Trade businesses on and following the Closing.

For so long as you are employed by Holdings or Group, the provisions of Section
III.B.1 of the Code of Conduct are waived with respect to your
employment-related activities at Holdings, Group or their subsidiaries or as
necessary for you to perform your employment-related activities for the
B-Trade/G-Trade businesses.

You also agree not to take any action orally or in writing or make any public
statement that would disparage the Company and/or its parents or any of its
affiliates.

You also agree to cooperate with the Company with respect to any past, present
or future legal matters that relate to or arise out of your employment with the
Company. The Company shall provide you with indemnification to the extent and on
the terms set forth in Article VII of the Company’s By-Laws as in effect on the
date hereof (provided that you shall also have the benefit of any favorable
amendments thereto after the date hereof) on a basis no less favorable to you
than it would provide such indemnification to its directors and senior
executives and, if you are asked or required by the Company to testify or
otherwise participate in any litigation, investigation or inquiries involving
the Company, its parent, subsidiaries or affiliates, whether administrative,
civil or criminal in nature, (each a “Proceeding”) or you become a party to any
such Proceeding, the Company will pay promptly as incurred any and all expenses
reasonably incurred by you in connection with such participation or Proceeding
(including, without limitation, the expenses for separate legal representation
to the extent the Company and you jointly determine in good faith that such
separate representation is warranted by the circumstances). The Company also
agrees to continue to provide you with coverage under the Company’s directors’
and officers’ insurance policies at a level and on terms and conditions no less
favorable to you than the Company provides its senior executives until such time
as suits or claims can no longer be brought against you as a matter of law.

 

5



--------------------------------------------------------------------------------

Except as otherwise permitted under the Contribution Agreement, you agree that
as of the Termination Date (or promptly thereafter) you will return all
Company-owned property, including but not limited to, any keys, identification
cards, credit cards, lap top computers, passwords and other property. As of the
Termination Date, you will no longer have access to the Company car and driver
you have been utilizing for business purposes.

The Company acknowledges receiving a copy of the Employment Agreement. The
payments and benefits provided to you herein shall not be subject to offset by
the Company or repayment by you for any reason including on account of any
claims the Company or its affiliates may have against you.

Both you and the Company expressly acknowledge, represent and agree that this
Letter Agreement and the attachments to this Letter Agreement are fully
integrated and contain and constitute the complete and entire agreement and
understanding of both of us with respect to the ending of the employment
relationship and supersede any and all agreements, understandings, and
discussions, whether written or oral, between us with respect to the subject
matter hereof, including the July 11, 2000 letter agreement between BNY Co. and
you relating to a termination after a Change in Control (as therein defined) of
BNY Co. We both further acknowledge, represent and agree that neither you nor
the Company has made any representations, promises or statements to induce the
other to enter into this Letter Agreement, and both you and the Company
specifically disclaim reliance, and represent that there has been no reliance,
on any such representations, promises or statements and any rights arising
therefrom.

The invalidity or unenforceability of any provision of this Letter Agreement and
the First and Second Releases shall have no effect on and shall not impair the
validity or enforceability of any other provision of this Letter Agreement and
the First and Second Releases.

This Letter Agreement shall be governed by the laws of the State of New York
(regardless of conflict of laws principles) as to all matters including, without
limitation, validity, construction, effect, performance and remedies.

This Letter Agreement is without prejudice to the Company’s and/or your rights
and remedies, all of which it expressly reserves in the event the proposal set
forth in this Letter Agreement is not accepted and the First and Second Releases
are not executed by you. Neither this Letter Agreement nor the attachments
constitutes an admission by either party.

In order to effectuate this arrangement, please sign this Letter Agreement and
sign (and have notarized) the attached First Release no later than eight
(8) days prior to the Closing and the Second Release on the Closing.

This Letter Agreement may be executed in counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same instrument.

 

6



--------------------------------------------------------------------------------

On behalf of the Company, I thank you for your service and wish you well in your
future endeavors.

 

Sincerely,

   

Thomas E. Angers

Executive Vice President

Human Resources

Tel: (212) 635-7715

Accepted and agreed to:

 

               Joseph M. Velli       Date   

 

7



--------------------------------------------------------------------------------

Attachment A

FIRST RELEASE

First Release executed this              day of                      by
Mr. Joseph M. Velli, whose address is [Address].

In consideration of the gross sum of one dollar ($1.00) and other valuable
consideration received from The Bank of New York or its affiliate employing you
(the “Company”), as set forth more fully in the attached Letter Agreement dated
June 30, 2006 (the “Letter Agreement”), as of the date of this First Release,
Mr. Velli, for himself and for his heirs, executors, administrators, successors
and assigns, forever releases and discharges the Company, its parent, all of
their present and former subsidiaries and affiliates (“Company Affiliated
Parties”), and each of them, all of their present and former officers,
directors, employees, agents, representatives, successors and assigns, and each
of them (hereinafter collectively referred to as the “Released Parties”), from
and against any and all legally waiveable claims, demands, causes of action,
suits, grievances, proceedings, complaints, charges, liabilities damages and
remedies of any type (individually and collectively, “Claims”) that Mr. Velli
may have by reason of any matter, cause, act or omission, as of the date of this
Release, arising out of or relating to Mr. Velli’s employment with or
termination from the Company or any affiliate. This release applies to Claims
that Mr. Velli knows about and those Mr. Velli may not know about occurring at
any time on or before the effective date of the attached Letter Agreement.

This includes a release of all rights and Claims under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Rehabilitation Act of 1973, the Civil Rights Acts of 1866
and 1991, the Americans with Disabilities Act of 1990, the Equal Pay Act of
1963, the Family & Medical Leave Act of 1993, the Fair Labor Standards Act of
1938, the Older Workers Benefit Protection Act of 1990, the Occupational Safety
and Health Act of 1970, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the New York State and New York City
anti-discrimination laws, as well as any other federal, state or local statute,
regulation or common law regarding employment, employment discrimination,
termination, retaliation, equal opportunity or wage and hour. Mr. Velli
specifically understands that he is releasing Claims based on race, color, sex,
sexual orientation or preference, marital status, religion, national origin,
citizenship, veteran status, disability, age and other category protected by
law.

This also includes a release of any Claims for breach of contract, any tortious
act or other civil wrong, attorney’s fees, and all compensation and benefit
claims including, without limitation, Claims concerning salary, bonus and any
award(s) or grant(s) under any incentive compensation plan or program.

Notwithstanding the foregoing, this instrument does not release the Company from
its obligations under the Letter Agreement dated June 30, 2006. Nor does it
release the Company from its obligations pursuant to any other Company benefit
plan not specifically referred to in the Letter Agreement dated June 30, 2006

 

8



--------------------------------------------------------------------------------

with respect to which Mr. Velli has vested rights on the date hereof or as of
the date of his termination of employment, all of which benefits shall be
governed by, and expire in accordance with, the terms of those plans; nor does
it release the Company or any Company Affiliated Party from any obligations it
has to indemnify Mr. Velli pursuant to its or its affiliates’ corporate
governance documents or applicable law or to cover him pursuant to the Company’s
and/or its affiliates’ insurance policies. Nor does it release the Company from
its obligations to Mr. Velli as a past, present, or future customer or client of
the Company. In addition, nothing herein shall release any Company Affiliated
Party from any claim that arises after the date of this First Release, or any
claim Mr. Velli may have pursuant to the Contribution Agreement or any related
agreement.

As of the date of this First Release, Mr. Velli represents and agrees that he
has not filed any claims, charges, complaints, lawsuits or arbitrations against
the Company in any administrative, judicial or arbitral forum with any
municipal, state or federal agency charged with the enforcement of any law or
any self regulatory organization relating to the Claims he has released herein
and he agrees not to institute or be represented as a party in, any lawsuit,
charge, complaint or other proceeding against or involving the Company based on
his employment with the Company relating to the claims he has released herein,
whether by individual or class action, with any administrative agency,
regulatory, judicial, or other forum, under any federal, state or local laws,
rules, regulations or any other basis, based upon any act or omission occurring
up to and including the date this First Release is fully executed, and he agrees
that he shall not seek or accept any award or settlement from any such source or
proceeding. In the event that he institutes, is a party to, or is a member of a
class that institutes any such action, Mr. Velli’s claims shall be dismissed or
class membership terminated with prejudice immediately upon presentation of this
First Release. This First Release does not affect his participation in any
investigation conducted by the Equal Employment Opportunity Commission, but he
acknowledges that he is not entitled to any other monies other than those
payments described in the Letter Agreement. Notwithstanding the foregoing, the
above does not apply to any lawsuit, charge, complaint or other proceeding
claiming age discrimination by him against the Company or challenging the
validity of the provisions of the First Release releasing and discharging claims
under the Age Discrimination in Employment Act of 1967 or the Older Workers
Benefit Protection Act of 1990.

Mr. Velli represents and warrants that he has been advised to consult
independent legal counsel before signing this First Release and that he has
executed this First Release after having the opportunity to consider its terms
for at least 21 days. Mr. Velli further represents and warrants that he has read
this First Release carefully, that he has discussed it, or has had reasonable
opportunity to discuss it, with his attorney, that he fully understands its
terms, and that he is signing it voluntarily and of his own free will.

This First Release shall become effective and irrevocable on the 8th day
following the day on which Mr. Velli signed it, unless Mr. Velli at any time
prior to that effective date revokes this First Release by giving written notice
of revocation to Thomas E. Angers, Executive Vice President, at the address set
forth in the attached Letter Agreement. Such revocation of this First Release
shall operate to revoke all of the Company’s obligations under the Letter
Agreement, except to the extent such payment or benefit is due pursuant to the
applicable plan or law.

 

    Joseph M. Velli

 

9



--------------------------------------------------------------------------------

STATE OF    )          )ss.:       COUNTY OF    )      

On this              day of                         , before me personally came
Mr. Joseph M. Velli to me known and known to me to be the person described in
and who executed the foregoing First Release and he duly acknowledged to me that
he executed the same.

 

    Notary Public

 

10



--------------------------------------------------------------------------------

Attachment B

SECOND RELEASE

Second Release executed this              day of                          by
Mr. Joseph M. Velli, whose address is [Address].

In consideration of the gross sum of one dollar ($1.00) and other valuable
consideration received from The Bank of New York or its affiliate employing you
(the “Company”), as set forth more fully in the attached Letter Agreement dated
June 30, 2006 (the “Letter Agreement”), as of the date of this Second Release,
Mr. Velli, for himself and for his heirs, executors, administrators, successors
and assigns, forever releases and discharges the Company, its parent, all of
their present and former subsidiaries and affiliates (“Company Affiliated
Parties”), and each of them, all of their present and former officers,
directors, employees, agents, representatives, successors and assigns, and each
of them (hereinafter collectively referred to as the “Released Parties”), from
and against any and all legally waiveable claims, demands, causes of action,
suits, grievances, proceedings, complaints, charges, liabilities damages and
remedies of any type (individually and collectively, “Claims”) that Mr. Velli
may have by reason of any matter, cause, act or omission, as of the date of this
Release, arising out of or relating to Mr. Velli’s employment with or
termination from the Company or any affiliate. This release applies to Claims
that Mr. Velli knows about and those Mr. Velli may not know about occurring at
any time on or before the effective date of the attached Letter Agreement.

This includes a release of all rights and Claims under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Rehabilitation Act of 1973, the Civil Rights Acts of 1866
and 1991, the Americans with Disabilities Act of 1990, the Equal Pay Act of
1963, the Family & Medical Leave Act of 1993, the Fair Labor Standards Act of
1938, the Older Workers Benefit Protection Act of 1990, the Occupational Safety
and Health Act of 1970, the Sarbanes-Oxley Act of 2002, the Worker Adjustment
and Retraining Notification Act of 1989, the New York State and New York City
anti-discrimination laws, as well as any other federal, state or local statute,
regulation or common law regarding employment, employment discrimination,
termination, retaliation, equal opportunity or wage and hour. Mr. Velli
specifically understands that he is releasing Claims based on race, color, sex,
sexual orientation or preference, marital status, religion, national origin,
citizenship, veteran status, disability, age and other category protected by
law.

This also includes a release of any Claims for breach of contract, any tortious
act or other civil wrong, attorney’s fees, and all compensation and benefit
claims including, without limitation, Claims concerning salary, bonus and any
award(s) or grant(s) under any incentive compensation plan or program.

Notwithstanding the foregoing, this instrument does not release the Company from
its obligations under the Letter Agreement dated June 30, 2006. Nor does it
release the Company from its obligations pursuant to any other Company benefit
plan not specifically referred to in the Letter Agreement dated June 30, 2006
with respect to which Mr. Velli has vested rights on the date hereof, all of
which benefits shall be

 

11



--------------------------------------------------------------------------------

governed by, and expire in accordance with, the terms of those plans; nor does
it release the Company or any Company Affiliated Party from any obligations it
has to indemnify Mr. Velli pursuant to its or its affiliates’ corporate
governance documents or applicable law or to cover him pursuant to the Company’s
and/or its affiliates’ insurance policies. Nor does it release the Company from
its obligations to Mr. Velli as a past, present, or future customer or client of
the Company. In addition, nothing herein shall release any Company Affiliated
Party from any claim that arises after the date of this Second Release, or any
claim Mr. Velli may have pursuant to the Contribution Agreement or any related
agreement.

As of the date of this Second Release, Mr. Velli represents and agrees that he
has not filed any claims, charges, complaints, lawsuits or arbitrations against
the Company in any administrative, judicial or arbitral forum with any
municipal, state or federal agency charged with the enforcement of any law or
any self regulatory organization relating to the Claims he has released herein
and he agrees not to institute or be represented as a party in, any lawsuit,
charge, complaint or other proceeding against or involving the Company based on
his employment with the Company relating to the claims he has released herein,
whether by individual or class action, with any administrative agency,
regulatory, judicial, or other forum, under any federal, state or local laws,
rules, regulations or any other basis, based upon any act or omission occurring
up to and including the date this Second Release is fully executed, and he
agrees that he shall not seek or accept any award or settlement from any such
source or proceeding. In the event that he institutes, is a party to, or is a
member of a class that institutes any such action, Mr. Velli’s claims shall be
dismissed or class membership terminated with prejudice immediately upon
presentation of this Second Release. This Second Release does not affect his
participation in any investigation conducted by the Equal Employment Opportunity
Commission, but he acknowledges that he is not entitled to any other monies
other than those payments described in the Letter Agreement. Notwithstanding the
foregoing, the above does not apply to any lawsuit, charge, complaint or other
proceeding claiming age discrimination by him against the Company or challenging
the validity of the provisions of the Second Release releasing and discharging
claims under the Age Discrimination in Employment Act of 1967 or the Older
Workers Benefit Protection Act of 1990.

Mr. Velli represents and warrants that he has been advised to consult
independent legal counsel before signing this Second Release and that he has
executed this Second Release after having the opportunity to consider its terms
for at least 21 days. Mr. Velli further represents and warrants that he has read
this Second Release carefully, that he has discussed it, or has had reasonable
opportunity to discuss it, with his attorney, that he fully understands its
terms, and that he is signing it voluntarily and of his own free will.

This Second Release shall become effective and irrevocable immediately upon
signing.

 

    Joseph M. Velli

 

12



--------------------------------------------------------------------------------

STATE OF    )          )ss.:       COUNTY OF    )      

On this              day of                         , before me personally came
Mr. Joseph M. Velli to me known and known to me to be the person described in
and who executed the foregoing Second Release and he duly acknowledged to me
that he executed the same.

 

    Notary Public

 

13



--------------------------------------------------------------------------------

Attachment C

[Stock Option Grant Detail Report]

 

14



--------------------------------------------------------------------------------

Attachment D

[Date]            

Thomas E. Angers

Executive Vice President

Human Resources

The Bank of New York

One Wall Street

New York, NY

Dear Tom:

Pursuant to Section II(8) of the letter agreement between The Bank of New York
(the “Company”) and me dated as June 30, 2006 (the “Letter Agreement”), I hereby
instruct the Company to pay $                         at the Closing to
                     on my behalf and to pay the remaining portion of the
payments in Section II(7) and (8) of the Letter Agreement, after deduction for
all applicable taxes, directly to me.

 

Sincerely,

   

Joseph M. Velli

 

15



--------------------------------------------------------------------------------

Attachment E

OTHER COMPANY BENEFIT PLANS

TO WHICH INDIVIDUAL HAS VESTED RIGHTS

AS OF TERMINATION DATE

 

1. The Retirement Plan of The Bank of New York Company, Inc.

 

2. The Bank of New York Company, Inc. Excess Benefit Plan

 

3. The Employee Savings & Investment Plan of The Bank of New York Company, Inc.

 

16